GOODE, J.
(concurring). — Each party to this controversy has endeavored to construe the contradictory provisions of the statute under, which the petitioner was convicted, so as to render them consistent with each other. In my opinion neither party has succeeded very well in the attempt. I have reached the conclusion that it does not so plainly appear that the Legislature intended to make it an offense for a person to hunt in the county of his residence without a license as to justify a conviction for such an act, and for that reason favor the discharge of the petitioner. The rule is that crim*625inal statutes should he strictly construed and not extended so as to embrace persons not within their terms. .[State v. Reid, 125 Mo. 43, 48, 28 S. W. 172.]